Citation Nr: 1712778	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from  the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


I

INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991 and from February 2003 to January 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Cleveland, Ohio that granted service connection for degenerative disc disease of the lumbar spine, effective from January 2004, evaluated as 10 percent disabling since that time.  The Veteran appeals for a higher initial rating.

The case was remanded for further development by Board decision in March 2013.

The record reflects that service connection for radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling, was granted by RO rating decision in January 2016.  A timely notice of disagreement to the initial disability evaluations was received in April 2016.  In an April 2016 letter, the RO responded to the Veteran and his representative providing additional information and outlining the procedural chronology.  However, since the Veteran has not yet been afforded a statement of the case in the matter, the Board does not have jurisdiction of these issues as they have not been properly developed for appellate review at this time. See 38 C.F.R. § 20.200 (2016).

Additional documents pertaining to the issue on appeal have become associated with the claims file since the issuance of the February 2016 supplemental statement of the case (SSOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  However, this applies in cases where a substantive appeal is received after Feb. 2, 2013.  In this instance, since the substantive appeal was received in 2011, the Board cannot consider the additional evidence in the first instance as neither the Veteran nor his representative has waived consideration of the additional information by the AOJ.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Board observes that since the most recent February 2016 supplemental statement of the case, pertinent clinical evidence pertaining to the issue on appeal was received in June 2016 from Metro Health Hospital.  As such, the additional evidence must be addressed by the RO in a supplemental statement of the case. 

Review of the record discloses that the Veteran has sought VA outpatient treatment over the years.  The most records date through February 2015.  In correspondence from the Veteran's representative dated in July 2016, it is indicated that additional clinical data through at least December 2015 may be outstanding.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from March 2015 through the present and associate them with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should retrieve VA clinical records dating from March 2015 from the Cleveland VA Medical Center and associate them with the claims file.  If such records cannot be located, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.  

2.  After taking any further development deemed appropriate, re-adjudicate the claim, to include consideration of the clinical evidence received since February 2016.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


